NOT DESIGNATED FOR PUBLICATION

                                               No. 123,429

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                        JACQUELINE R. BURRUS,
                                             Appellant.

                                     MEMORANDUM OPINION

           Appeal from Sedgwick District Court; STEPHEN J. TERNES, judge. Opinion filed July 2, 2021.
Affirmed.


           Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g)
and (h).


Before MALONE, P.J., POWELL and WARNER, JJ.


           PER CURIAM: Jacqueline Burrus appeals the revocation of her probation, arguing
that the district court abused its discretion when it ordered her to serve a modified
controlling sentence of 30 months' imprisonment instead of allowing her to remain on
probation. We granted Burrus' motion for summary disposition under Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. 48). Finding no error by the district court, we affirm.

           Burrus pleaded guilty in 2020 to possession of methamphetamine and domestic
battery based on events that took place in December 2019. The district court sentenced
Burrus to a 37-month prison term for these crimes, followed by 12 months of postrelease




                                                     1
supervision. The court then granted Burrus' request for a dispositional departure,
suspending her prison sentence and ordering 12 months of probation.


       Less than a month after Burrus' sentencing hearing, the State moved to revoke her
probation when she was arrested for two new crimes—possessing methamphetamine and
violating a protection-from-abuse order.


       After Burrus stipulated to these violations at a hearing, the district court turned to
the appropriate disposition. The State indicated that it had reached an agreement with
Burrus whereby the parties would jointly recommend that Burrus' probation should be
revoked and the court should impose a shorter prison term—30 months instead of 37
months. The State also agreed not to file charges related to the new possession offense.
Burrus then addressed the court, noting that she understood the agreement that had been
reached but did not wish to go to prison. She explained that if the district court sentenced
her to prison, she would "lose everything," including her social security benefits. Having
considered these arguments, the district court revoked Burrus' probation and ordered her
to serve a modified controlling sentence of 30 months' imprisonment, as the parties had
previously agreed to recommend, followed by 12 months' postrelease supervision.


       Burrus appeals, arguing the district court acted unreasonably when it revoked her
probation and ordered her to serve a modified prison sentence. We review the district
court's revocation of an offender's probation for an abuse of discretion. State v. Collins,
303 Kan. 472, 476, 362 P.3d 1098 (2015). A district court abuses its discretion when its
decision is based on an error of law or fact or is otherwise arbitrary or unreasonable. 303
Kan. at 476.


       As a preliminary matter, the State argued in its response to Burrus' request for
summary disposition that this court lacks jurisdiction over Burrus' appeal because her
modified prison sentence resulted from an agreement with the State. See K.S.A. 2020


                                              2
Supp. 21-6820(c)(2); State v. Cooper, 54 Kan. App. 2d 25, 28, 394 P.3d 1194, rev.
denied 306 Kan. 1322 (2017). We are not persuaded by this jurisdictional argument for at
least three reasons, however. First, our review of the record raises a question as to
whether Burrus actually agreed to the 30-month sentence, given her statements at the
hearing on her probation violations. Second, a separate panel of this court has concluded
that the jurisdictional bar in K.S.A. 2020 Supp. 21-6820(c)(2) does not apply in the
context of a modified sentence imposed following the revocation of an offender's
probation. See State v. Maggett, No. 118,057, 2018 WL 4840311, at *3 (Kan. App. 2018)
(unpublished opinion), rev. denied 310 Kan. 1068 (2019). And third, Burrus does not
challenge the duration or reasonableness of her modified prison sentence—she argues
that the district court should not have revoked her probation because she did not want to
lose her social security benefits. We conclude there is no jurisdictional bar to our
consideration of this argument and therefore proceed to its merits.


       Because Burrus committed her original offenses in December 2019, the district
court's discretion to determine the appropriate disposition for her probation violations
was governed by K.S.A. 2019 Supp. 22-3716. This statute sets forth a number of
potential dispositions when a person has violated the terms of her probation. Of relevance
to Burrus' case, K.S.A. 2019 Supp. 22-3716(c)(7)(C) allows a district court to revoke
probation when a person commits a new crime while on probation, as Burrus did here.
And once probation has been revoked, K.S.A. 2019 Supp. 22-3716(c)(1)(C) allows the
district court to impose the original underlying sentence or any lesser sentence. We
understand Burrus' concerns regarding what was at stake were she to go to prison. But
Burrus also committed new crimes akin to her crimes of conviction less than a month
after her original sentencing hearing. Under these circumstances, the district court did not
act unreasonably when it revoked Burrus' probation and imposed a shorter prison
sentence than originally ordered.


       Affirmed.


                                              3